DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive. 
	On page 11 of the amendment, Applicant argued that Reznik fails to show or suggest that the organization of these coefficients is ordered according to a “decreasing priority value.”
	However, the Examiner respectfully disagrees. Claim 1 language are broad enough to still apply Reznik’s reference.  Reznik clearly shows that organization of coefficients represented according to the values of their identifiers and their correlations, using the probabilistic model shown in fig. 5c, which depicts a start at the dummy S state, then following a transition to the state corresponding to the identifier for the coefficient at location A, figs. 5c and 6 shows the value of the identifier for coefficient at location A is in decreasing order 0 to 2, which means that coefficient at location A is represented in decreasing order according to the value of its identifier, and then following a transition from that state to the state corresponding to the identifier for the coefficient at location B, figs. 5c and 6 shows the value of the identifier for coefficient at location B is in decreasing order 0 to 1, which means that coefficient at location B is represented in decreasing order according to the value of its identifier. 

	However, the Examiner respectfully disagrees. Reznik discloses in figs. 5c-5d and col. 10 line 52- col. 11 line 21, the order starting from S to the coefficient at location A then location B is also based on the probability of coefficient A mapping to the value of the identifier 0, 1 and 2 and coefficient B mapping to the value of the identifier 0 and 1, for instance, model 508 demonstrates that the probability of A mapping to 2 and B mapping to 1 is 0.1*0.7=0.07, where there is a 0.1 probability that the coefficient at A will map to 2 and a 0.7 probability that if A maps to 2, that B will map to 1. All of these can be interpreted as respective conditional pairwise entropy relation between the discrete samples of data.  It is clear that the representation of the coefficients at locations A and B are also based on probability values.
 
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1, 3, 6, 8, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reznik (US 7,123,656).
As per claim 1, Reznik discloses a system, comprising: 
a computing device comprising a processor and a memory; and an application stored in the memory that, when executed by the processor (fig. 1; col. 6 line 65- col. 8 line 17), causes the computing device to at least: 
compute a respective mutual pairwise entropy relation or a respective conditional pairwise entropy relation between discrete samples of data (col. 4 lines 27-32, …correlations between coefficients, considered mutual pairwise entropy relation, in the matrix are calculated; figs 5c and 5d; col. 10 lines 52-67, The transition 510 represents a relationship where, when coefficient A maps to 0, there is a 0.9 probability that coefficient B maps to 0. FIG. 5d illustrates a relationship between the two coefficients that demonstrates B's…correlation with the value of A); 
order the data according to a decreasing priority value based at least in part on a portion of the respective mutual pairwise entropy relation (organization of coefficients represented according to the values of their identifiers and their correlations, considered mutual pairwise entropy relation between the samples of the data, as shown in the Markov Model in fig. 5c. Col. 4 lines 27-32, creating a probabilistic model representing…correlations between coefficient locations and groups of coefficients from said matrix, wherein the model can be used by starting at the dummy S state, then following a transition to the state corresponding to the identifier for the coefficient at figs. 5c and 6 shows the value of the identifier for coefficient at location A is in decreasing order 0 to 2, which means that coefficient at location A is represented in decreasing order according to the value of its identifier, and then following a transition from that state to the state corresponding to the identifier for the coefficient at location B, figs. 5c and 6 shows the value of the identifier for coefficient at location B is in decreasing order 0 to 1, which means that coefficient at location B is represented in decreasing order according to the value of its identifier, as disclosed in col. 10 line 65- col. 11 line 2) and the respective conditional pairwise entropy relation between the discrete samples of data (see figs. 5c-5d and col. 10 line 52- col. 11 line 21, the order starting from S to the coefficient at location A then location B is also based on the probability of coefficient A mapping to the value of the identifier 0, 1 and 2 and coefficient B mapping to the value of the identifier 0 and 1, for instance, model 508 demonstrates that the probability of A mapping to 2 and B mapping to 1 is 0.1*0.7=0.07, where there is a 0.1 probability that the coefficient at A will map to 2 and a 0.7 probability that if A maps to 2, that B will map to 1. All of these can be interpreted as respective conditional pairwise entropy relation between the discrete samples of data); 
construct one or more models, wherein the one or more models are constructed based at least in part on a portion of the respective mutual pairwise entropy relation between the discrete samples of data and at least a portion of the ordered data (col. 4 lines 27-32, creating a probabilistic model representing…correlations between coefficient locations and groups of coefficients from said matrix, wherein the model can be used by starting at the dummy S state, then following a transition to the state corresponding to the identifier for the coefficient at location A, and then following a transition from that state to 
transform, according to at least a portion of at least one of the models, individual samples of the data into the respective progressive, binary representation (col. 8 lines 23-37, coefficients are encoded using Huffman coding as shown in fig. 4d; these schemes utilize the probabilities of each symbol to create a more efficient coding that gives shorter encoded representations to more frequent symbols), wherein a portion of the samples of data are transformed into the progressive, binary representation using lossless compression system (col. 8 lines 23-37, coefficients are encoded using Huffman coding as shown in fig. 4d; col. 2 lines 14-18, Another technique used by some video coding systems is the use of probability information to determine the nature of the encoding scheme for the coefficients that are transmitted. A number of entropy encoding systems including Huffman coding, wherein Huffman coding is a lossless compression as known in the art). 
As per claim 3, Reznik discloses the system of claim 1, wherein the compression system uses a prediction about at least one partition of the samples of data (as shown in figs 5a and 5b, the encoding process uses the coefficients grouped in the quadrant TL; col. 9 lines 33-50) to cause the computing device to transform the samples of data into the progressive, binary representation (col. 8 lines 23-37, coefficients are encoded using Huffman coding as shown in fig. 4d; these schemes utilize the probabilities of each symbol to create a more efficient coding that gives shorter encoded representations to more frequent symbols), the prediction being provided by the one or more models (col. 4 lines 
As per claims 6 and 8, arguments analogous to those applied for claims 1 and 3 are applicable for claims 6 and 8.
As per claims 11 and 13, arguments analogous to those applied for claims 1 and 3 are applicable for claims 11 and 13.
 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482